SEC File Nos. 33-5270 811-4653 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement under the Securities Act of 1933 Post-Effective Amendment No. 28 Registration Statement under the Investment Company Act of 1940 Amendment No. 27 THE AMERICAN FUNDS TAX-EXEMPT SERIES I (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code: (202) 842-5665 JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Copies to: ROBERT W. HELM, ESQ. DECHERT LLP I Street, NW Washington, DC 20006 (Counsel for the Registrant) The Registrant intends to file its 24f-2 Notice for fiscal 2007 on or about October 10, 2007. Approximate Date of Proposed Public Offering: |X|It is proposed that this filing will become effective on October 1, 2007, pursuant to paragraph (b) of Rule 485. [logo - American Funds (r)] The right choice for the long term/(R)/ The American Funds Tax-Exempt Series I The Tax-Exempt Fund of Maryland/(R)/ The Tax-Exempt Fund of Virginia/(R)/ The American Funds Tax-Exempt Series I (the "Trust") is a fully managed, diversified, open-end management investment company consisting of two separate series, The Tax-Exempt Fund of Maryland (the "Maryland Fund") and The Tax-Exempt Fund of Virginia (the "Virginia Fund"). Except where the context indicates otherwise, references to the "fund" apply to each of these tax-exempt bond funds. PROSPECTUS October 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 7 Fees and expenses of the fund 9 Investment objectives, strategies and risks 13 Management and organization 16 Shareholder information 17 Choosing a share class 19 Purchase and exchange of shares 23 Sales charges 25 Sales charge reductions and waivers 28 Rollovers from retirement plans to IRAs 29 Plans of distribution 29 Other compensation to dealers 30 How to sell shares 32 Distributions and taxes 33 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary The fund's primary objective is to provide you with a high level of current income exempt from regular federal and the respective state (Maryland or Virginia) income taxes. Its secondary objective is to preserve your investment.
